Citation Nr: 0925003	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to August 
1968.  

This appeal arises from June and July 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

The Board of Veterans' Appeals (Board) in a September 2007 
decision and remand referred the issue of an extraschedular 
rating for bilateral hearing loss.  In December 2008 the 
Director of the VA Compensation and Pension Service denied 
the assignment of an extraschedular rating for bilateral 
hearing loss.  As the actions ordered in the remand have been 
completed the claim has been returned to the Board for 
further appellate review.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran was employed as an attorney for 25 years and 
retired at the age of 61 or 62.  

2.  The Veteran's bilateral hearing loss causes difficulties 
hearing telephone conversations, hearing in noisy 
environments, hearing in groups and hearing where the 
speaker's face is not easily seen.  Hearing aids have been 
recommended.  

3.  The evidence does not demonstrate the Veteran's service 
connected bilateral hearing loss causes an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral 
hearing loss have not been met.  38 C.F.R. § 3.321 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In March 2006 the Veteran was 
sent a letter advising him of the evidence following in 
determining a disability rating.  The Veteran was advised 
that evidence of the nature of his symptoms, the severity and 
duration or his symptoms, and the impact of his condition and 
symptoms on his employment would be considered when assigning 
a rating.  

The June 2006 supplemental statement of the case advised him 
that statements as to his job performance, lost time from his 
job, or other information regarding how his condition 
affected his ability to work should be submitted to VA.  

In October 2006, the Veteran appeared and gave testimony 
before the undersigned Veterans Law Judge.  

In the September 2007 Board remand the Veteran was encouraged 
to submit evidence that would support his conclusion that his 
hearing loss resulted in marked interference with his 
employment.  He was asked for an explanation as to the 
circumstances surrounding his retirement.  

The Veteran has stated he is a retired attorney.  He has 
demonstrated by his testimony and statements that he 
understands what evidence is necessary to support his claim.  

Extraschedular Rating for Bilateral Hearing Loss

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The Veteran has asserted his bilateral hearing loss 
interfered with his employment as an attorney and that when 
he no longer felt he was able to hear communications directed 
to him he retired.  The Veteran has not reported any 
hospitalization for treatment of his hearing loss or that it 
caused him to be absent from his work.  

Marked interference with employment is one factor to be 
considered in assigning an extraschedular rating.  The Board 
reviewed the evidence to determine if the evidence 
demonstrates his bilateral hearing loss caused marked 
interference with his job.  

In July 2003, the Veteran told the VA audiologist his 
greatest difficulty was hearing over the telephone.  Even 
when he increased the volume, he had significant difficulty 
understanding what was said during telephone conversations.  
He also had increased difficulty in noisy environments.  
Although he reported great difficulty in understanding 
conversation his speech recognition scores on Maryland CNC 
word lists were 100 percent in both ears.  

The VA audiologist stated that his present degree of hearing 
impairment might cause communicative difficulty particularly 
in adverse listening situations such as those with competing 
background noise or where the speaker's face was not easily 
seen.  His hearing loss was noted to be mild in both ears in 
the high frequencies.  

In March 2005, the Veteran stated he had practiced law for 
twenty five years.  He stated he left practice because of his 
hearing problem and his loss of confidence that he could 
continue to adequately represent clients, realizing he was 
not able to hear the majority of communications directed at 
him.  

May 2005 VA audiological evaluation results revealed hearing 
loss that was sufficient to limit communication in social 
situations and to warrant use of hearing aids.  Speech 
recognition scores were 96 percent in the right ear and 92 
percent in the left ear.  At that time the Veteran complained 
of difficulty hearing in groups or in background noise.  

In a May 2005 letter the Veteran asserted it was not possible 
to practice law without the ability to clearly hear all that 
was taking place in a courtroom.  

A letter from an attorney who had known the Veteran both 
socially and professionally for over 25 years noted that the 
Veteran's hearing loss had adversely affected his business 
and personal relationships.  It was evident the Veteran was 
unable to correctly hear regular conversation in a restaurant 
or business meeting in normal background noise.  He 
emphasized that the Veteran needed hearing devices.  

A December 2005 private audiological evaluation noted his 
discrimination was excellent.  

The Veteran reported in October 2007 being retired for 8 
years.  There are no records of any audiological evaluations 
or treatment for hearing loss dated prior to July 2003, that 
is some four years after the Veteran retired.  If the 
Veteran's hearing loss were having a significant impact on 
his job prior to retirement it is reasonable to assume there 
would be contemporaneous evidence documenting an effort to 
have his hearing checked or to determine if amplification 
would increase his hearing acuity.  

The Veteran was able to clearly communicate with the Decision 
Review Officer at the RO and to appear and give testimony at 
his hearing in October 2006.  Neither the December 2005 
conference report or the October 2006 transcript of his 
hearing show he had marked difficulty in communicating.  

He has only submitted one statement in support of his claim, 
from an attorney who stated the Veteran's significant hearing 
loss had adversely affected his business and personal 
relationships.  He believed the Veteran needed corrective 
enhancement or hearing devices.  

All of the symptoms described by the Veteran are consistent 
with individuals who have bilateral hearing loss.  He has not 
reported or described any symptoms that make his situation 
unusual or exceptional.  He has not described any 
difficulties which could not be addressed by amplification or 
behavioral changes.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Board was 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  

The Veteran's bilateral hearing loss has been described as " 
mild" and his discrimination scores in the range from 100 
percent to 92 percent.  The Veteran has not described any 
symptoms that would not be experienced by a Veteran with mild 
bilateral hearing.  (The Board has noted the Veteran has 
recently developed symptoms of tinnitus and dizziness.  
Diagnoses of Meniere's disease and possible multiple 
sclerosis appear in private medical records.  Those disorders 
are not service-connected, and any associated symptoms would 
not be considered in assigning an evaluation for hearing 
loss.)  

Under the foregoing circumstances, an extraschedular rating 
is not warranted.  






ORDER

A extraschedular rating for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


